                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA

                                      Charlottesville Division

  ELIZABETH SINES, et al.,                                 :
                                                           :
           Plaintiffs,                                     :
                                                           :
           vs.                                             : Case No. 3:17-cv-00072-NKM
                                                           :
  JASON KESSLER, et al.,                                   :
                                                           :
           Defendants.                                     :

      DEFENDANT SPENCER’S MOTION TO COMPEL PRODUCTION OF DOCUMENTS

           Pursuant to Fed. R. Civ. P. 37, Defendant Richard Spencer,

  by counsel, moves this Court for entry of an order:

           a.     compelling each Plaintiff forthwith to serve an

  individual written response to Defendant's First Request for

  Production of Documents to All Plaintiffs (hereinafter the

  "Request") in which response he or she states whether or not he

  or she has responsive documents and whether any are being

  withheld on the basis of any objections (whether general or

  specific);

           b.     compelling each Plaintiff forthwith to produce all

  documents and things in his or her possession, custody or

  control that are responsive to the Request, subject to

  Plaintiff's objections;1 and


  1
    Mr. Spencer reserves the right to file an additional motion to compel (in which he challenges Plaintiffs'
  objections) once he has received a proper document response and production and can ascertain whether
  documents actually are being withheld on the basis of the objections.
                                                           1


Case 3:17-cv-00072-NKM-JCH Document 369 Filed 10/26/18 Page 1 of 4 Pageid#: 3489
        c.   granting him such other or further relief as this Court

  might deem just and proper.

       A Memorandum of Points and Authorities in Support of

  Defendant Spencer's Motion to Compel Production of Documents is

  attached hereto.

                               Respectfully submitted,


                               _/s/ John A. DiNucci______________
                               John A. DiNucci (VSB No. 29270)
                               8180 Greensboro Drive
                               Suite 1150
                               McLean, Virginia 22102
                               tel.: (703) 821-4232
                               fax: (703) 790-9863
                               e-mail: dinuccilaw@outlook.com



                 CERTIFICATION PURSUANT TO RULE 37(a)(1)

        I hereby certify that I have made a good faith attempt to

  confer with Plaintiffs in an attempt to obtain the document

  response and document production that are the subject of this

  Motion.    The facts evidencing this attempt are set forth in the

  recitation of facts contained in the Memorandum of Points and

  Authorities accompanying this Motion.



                               /s/ John A. DiNucci______________
                               John A. DiNucci (VSB No. 29270)
                               8180 Greensboro Drive, Suite 1150
                               McLean, Virginia 22102
                               tel.: (703) 821-4232
                               fax: (703) 790-9863
                               e-mail: dinuccilaw@outlook.com
                                       2


Case 3:17-cv-00072-NKM-JCH Document 369 Filed 10/26/18 Page 2 of 4 Pageid#: 3490
                           CERTIFICATE OF SERVICE

        I hereby certify that, on October 26, 2018, I filed the

  foregoing Memorandum with the Clerk of Court through the CM/ECF

  system, which will send a notice of electronic filing to all

  counsel of record, including the following:

                          Philip M. Bowman, Esq.
                          Boies, Schiller Flexner, LLP
                          575 Lexington Avenue
                          New York, New York 10022

                          Robert T. Cahill, Esq.
                          Cooley, LLP
                          11951 Freedom Drive
                          14th Floor
                          Reston, Virginia 20190

                          Roberta Kaplan, Esq.
                          Kaplan & Company, LLP
                          350 Fifth Avenue
                          Suite 7110
                          New York, New York 10118

                          Karen L. Dunn, Esq.
                          Boies, Schiller, Flexner, LLP
                          1401 New York Avenue. N.W.
                          Washington, D.C. 20005

                          Alan Levine, Esq.
                          Cooley, LLP
                          1114 Avenue of the Americas
                          46th Floor
                          New York, New York 10036

                          David E. Mills, Esq.
                          Cooley, LLP
                          1299 Pennsylvania Avenue, N.W.
                          Suite 700
                          Washington, D.C. 20004




                                       3


Case 3:17-cv-00072-NKM-JCH Document 369 Filed 10/26/18 Page 3 of 4 Pageid#: 3491
                          David Campbell, Esq.
                          Duane, Hauck, Davis & Gravatt
                          100 West Franklin Street
                          Suite 100
                          Richmond, Virginia 23220

                          Bryan Jones, Esq.
                          106 West South Street
                          Suite 211
                          Charlottesville, Virginia 22902

                          Elmer Woodard, Esq.
                          5661 U.S. Highway 29
                          Blairs, Virginia 24527

                          James Edward Kolenich, Esq.
                          9435 Waterstone Boulevard
                          Suite 140
                          Cincinnati, Ohio 45429

                          Lisa M. Lorish, Esq.
                          Federal Public Defenders Office
                          Western District of Virginia
                          40 East Market Street
                          Suite 106
                          Charlottesville, Virginia 22902




                                  /s/ John A. DiNucci____________
                                  John A. DiNucci (VSB No. 29270)
                                  8180 Greensboro Drive
                                  Suite 1150
                                  McLean, Virginia 22102
                                  tel.: (703) 821-4232
                                  fax: (703) 790-9863
                                  e-mail: dinuccilaw@outlook.com




                                       4


Case 3:17-cv-00072-NKM-JCH Document 369 Filed 10/26/18 Page 4 of 4 Pageid#: 3492
